3DETAILED ACTION
Receipt of Arguments/Remarks filed on October 18 2021 is acknowledged. Claims 1-10 and 16-25 were/stand cancelled. Claims 11-12 were amended. Claims 26-32 were added.  Claims 11-15 and 26-32 are pending. 
It is noted that the status of claims 1-10 is not provided.  Pursuant to MPEP 714, specifically 37 CFR 1.121, in the claim listing, the status of every claim must be indicated after its claim number including canceled.  While no claim text shall be presented for any claim in the claim listing with the status cancelled, the status of these claims must still be provided.  As indicated above, claims 1-10 are interpreted as cancelled.  However, if such status is not provided in response, the examiner will be forced to mail out a non-compliant amendment form.  
Additionally it is noted that no claim status was provided for claims 13-15.  This is also not proper according to 37 CFR 1.121.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Withdrawn Rejections
	The amendments filed October 18 2021 have overcome the rejection of claims 11-15 under 35 USC 112b.  The amendments clarify the steps of the claimed method.  
	The amendments filed October 18 2021 have overcome the rejection of claims 11-13 and 15 under 35 USC 102(a)(1) over Voytik-Harbin et al.  The instant claims exclude cells.  Since cells are required in Voytik-Harbin et al., the claim amendments distinguish the instant claims over Voytik-Harbin et al.
	The amendments filed October 18 2021 have overcome the rejection of claims 11-13 and 15 under 35 U.S.C. 103 over Bailey et al. and Voytik-Harbin et al. and the rejection of claims 11-15 under 35 U.S.C. 103 over Bailey et al. and Voytik-Harbin et al. and in view of Wilson et al.  While the examiner does not necessarily agree that the combination of Bailey et al. and Voytik-Harbin et al. would require the inclusion of cells, in order to continue to argue over this point, newly cited Voytik-Harbin et al. (US Patent No. 8084055) does not require the inclusion of cells thus rendering this argument moot.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13, 15, 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (Biopolymers, 2011, cited in the Office action mailed July 15 2021) and Voytik-Harbin et al. (US Patent No. 8084055).
Applicant Claims
The instant application claims a method for making a controlled-release, collagen-based therapeutic delivery device, comprising: forming an aqueous solution comprising soluble collagen-fibril building blocks; causing the building blocks to polymerize by self-assembly, thereby forming an insoluble synthetic collagen-fibril matrix; and either (a) including a biologically active amount  an active agent in the aqueous solution,  whereby said causing forms the insoluble synthetic collagen-fibril matrix having the active agent dispersed therein, or (b) contacting the insoluble synthetic collagen-fibril matrix with the active agent to form a collagen-fibril matrix having the active agent dispersed therein; wherein the soluble collagen-fibril building blocks comprise soluble oligomeric collagen molecules; and wherein the insoluble synthetic collagen-fibril matrix exhibits a stiffness of at least 5 Pa, whereupon a controlled-release, collagen-based therapeutic delivery device is made and wherein the device does not include cells.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Bailey et al. is directed to collagen oligomers that modulate physical and biological properties of three-dimensional self-assembled matrices.  Type I collagen, comprising monomers and oligomers, was acid solubilized and purified (page 79, materials and methods).  All collagen formulations were polymerized under identical reaction conditions to produce 3D matrices.  The lyophilized collagen was dissolved and diluted in 0.01N HCl and neutralized with 10X phosphate buffered saline and 0.1N sodium hydroxide to achieve neutral pH and final collagen concentrations ranging from 0.5 to 2.75 mg/ml (page 79, preparation of 3D collagen matrices).  The viscoelastic properties of the polymerized matrices was measured in both oscillatory shear and unconfined compression (page 80, analysis of matric mechanical properties).  Table 1 shows the summary of microstructural properties of 3D matrices prepared with collagen formulations of varying AMW or Monomer/Oligomer content.  Fibril diameter, fibril density and pore size is reported.     Matrix stiffness of 136 Pa is reported (page 87 and figure 10).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Bailey et al. teaches forming an aqueous solution comprising soluble collagen-fibril building blocks which comprise both oligomeric collagen molecules as well as monomeric collagen molecules and causing these building blocks to polymerize by self-assembly to form a 3D matrix, Bailey et al. does not expressly teach addition of an active agent.  

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bailey et al. and Voytik-Harbin et al. and combine nutrients with the matrix forming material of Bailey et al. during polymerization.  One skilled in the art would have been motivated to include these nutrients in order to facilitate cellular proliferation or provide nutrients in general as taught by Voytik-Harbin et al.  Since Voytik-Harbin et al. and Bailey et al. are directed to similar 3D matrices there is a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bailey et al. and Voytik-
	Regarding the claimed stiffness, Bailey et al. teach a stiffness of 136 Pa which falls within the scope claimed.  

Claims 11-15 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. and Voytik-Harbin et al. as applied to claims 11-13, 15, 26 and 28-29 above and in view of Wilson et al. (Journal of Biomechanics, 2005, cited in the Office action mailed on July 15 2021).
Applicant Claims
	The instant application claims said compressing comprises subjecting the insoluble synthetic collagen-fibril matrix to confined compression.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Bailey et al. and Voytik-Harbin et al. are set forth above.  Both teach unconfined compression.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Neither Bailey et al. nor Voytik-Harbin et al. teach confined compression.  However, this deficiency is cured by Wilson et al.
	Wilson et al. is a fibril-reinforced poroviscoelastic swelling model for articular cartilage.  It is taught that the most common tests used to determine the mechanical 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bailey et al., Voytik-Harbin et al. and Wilson et al. and utilize confined compressions to test the mechanical quality of the matrix.  Since both confined and unconfined compression are known ways to determine the mechanical quality as taught by Wilson et al. and both Bailey et al. and Voytik-Harbin et al. suggest the use of unconfined compression to test the mechanical quality, one skilled in the art would have a reasonable expectation of success in substituting one type of compression with the other to study the mechanical quality of the matrix.  

Response to Arguments
Applicants’ arguments filed October 18 2021 have been fully considered but they are not persuasive. 
Applicants argue that in the claims of the instant application, confined compression is not referenced as a test but rather confined compression is applied as a method to make the device.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616